Case 1:15-cv-05814-.]PO Document 158-4 Filed 12/20/18 Page 1 of 3

E><hibit D

Case 1:15-cv-05814-.]PO Document 158-4 Filed 12/20/18 Page 2 of 3

H)>`i¥?,~l$-Q@l? 91:59 Flli"l F'.B'I»:

§§ §§DAVIT
SOL MLOT, being duly swom, deposes and says under the penalty ofperjux'y:

1. l am the owner of certain shares of stock of CMG Holdings. Inc. (“CMGO”). i
have personal knowledge of the facts set forth herein. I submit this affidavit in order to clarify

my prior sworn stutements.

2. On September 24, 2015, i swore to an affidavit that annexed two exhibits (the
“2015 Afiidavit"). The first exhibit consisted of a hand-written agreement between me and
Glenn Lalcen (“Lalcen"), pursuant to which he would trade stocks under my name The second
exhibit was a typed account of my dealings with Lak'en prepared by my son Barry Miot at my
direction "i“he 2015 Ai‘iidavit declared that the information in the second exhibit was true and

BCOUI'€£W.

3. I signed the 2015 Afiidavit after my son Swart Mlot read it to me. We discussed
its contents end i agreed with the truth of the statement contained therein After reviewing it, my
eon and I went to a Note_ty Publio, at which time I signed the 2015 Ai*i`ldnvit. I again affirm that

the statements oontained in the 2015 Ai"fidevit are truthful and eoourete.

4. On or about Ootober 7, 2016, I signed a declaration (the “20l6 I)eelaration")\
Laken presented the 2616 Declamtion to me, stating that the document provided that I would not
sue Lalcen for the SZ$0,00G losses I incurred during my “partnerehip" with him to trade etoolce. i

also believed that, ifi did not sign the 2016 i)eelaration, Anite Laken - my girlfriend of many

Case 1:15-cv-05814-.]PO Document 158-4 Filed 12/20/18 Page 3 of 3

wer~r§~Q@i? @2:@@ nw

years and Laken’s mother -» would end our relationshipl

5. The statements made in the 2016 Deelaration are not true. The true account of
these facts is provided in Exhibit 2 to my 2015 Aff'ldavit, and which was recorded in an interview

that I gave to federal law enforcement agents in 2015.

6. i regret any confusion my execution of the 2016 Declaration has caused. As
explained above, l only signed the document due to Laken's false statements concerning its

contents and the duress I was placed under at the time.

SOL MLO'i"

Sworn to before me this

l
evil day of Marsh. 2017

 

 

ALEJANORO MORALES
Nomy Puhllc - aim at Flotlda

Cemmisston # FF 104192
My Con\.m Exptrss Mat 20 2018

 

